FILED
                             NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10672

                Plaintiff - Appellee,            D.C. No. 4:11-cr-02581-DCB

  v.
                                                 MEMORANDUM *
ELVIN NOE CRUZ-MEDINA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Elvin Noe Cruz-Medina appeals from his guilty-plea conviction and

27-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Cruz-Medina’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Cruz-Medina the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    11-10672